Citation Nr: 0921395	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss. 

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from August 
1967 to August 1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran was provided with a VA examination in January 
2007 to determine the severity of his left ear hearing loss.  
In May 2009, he has claimed a worsening of this service-
connected disability.  See VA Form 9, dated May 1, 2009.  
Moreover, in reviewing the examination report from the 
January 2007 examination, the Board notes that the examiner 
did not comment on the effects of the Veteran's hearing loss 
on occupational functioning and daily activities.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Consequently, the Board finds that the Veteran should be 
afforded a new VA audiological examination to determine the 
current severity of his left ear hearing loss.  The examiner 
should also be requested to comment on the impact of this 
disability pursuant to Martinak.  

Further, a recent case, Vasquez-Flores v. Peake, 22 Vet. Ap. 
37, 2008, points out that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result as is the case here), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Since notice that complies with Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), has not been provided, such 
notice should be sent to the Veteran.  

The Veteran also seeks to reopen his claim of entitlement to 
service connection for right ear hearing loss, which was 
previously denied in February 2002.  He indicated in his May 
2009 substantive appeal that he was examined by VA for his 
hearing loss on April 15, 2009.  The report of that 
examination has not been associated with the claims file.  
The most recent VA outpatient records are dated in 2007.  
Therefore, a remand is necessary so a reasonable effort can 
be made to obtain this record and any other pertinent VA 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Concerning the claim for an increased 
rating for left ear hearing loss, send 
the Veteran notice that includes an 
explanation as to the information and 
evidence needed for an increased rating 
for hearing loss as outlined in Vasquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Make arrangements to obtain the 
Veteran's complete treatment records 
related to hearing loss from the San Juan 
VA treatment facility, dated from March 
2007 forward, to include the April 15, 
2009 hearing  evaluation.   

3.  Thereafter, schedule the Veteran 
for an appropriate audiology 
examination.  See 38 C.F.R. § 4.85(a).  
The claims file must be made available 
to the audiologist, and the audiologist 
should indicate in his/her report 
whether or not the claims file was 
reviewed.  

The testing to determine the current 
severity of the Veteran's left ear 
hearing loss should include the use of 
controlled speech discrimination 
(Maryland CNC) and a puretone 
audiometry test.  The examination must 
be conducted without the use of hearing 
aids.  

The examiner should specifically 
comment on the effects of the Veteran's 
left ear hearing loss on occupational 
functioning and daily activities.  

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claims should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


